BR0WN5T0NE
                              AN APPELLATE LITIGATION LAW FIRM

                                                                                            FILED IN COURT OF APPEALS
                                                                                             12tfi Court of t




October 12,2015

LEGAL MAIL VIA USPS PRIORITY

12th Court of Appeals
1517 West Front Street
Ste 354
Tyler, TX 75702

                 Re:     Kimberly Bowman v. The State of Texas
                         Case No.: 12-14-00154-CR

Dear Clerk:

Enclosed please find check no. 12023 payment for the clerk's record and reporter's record, in
reference to the case referenced above. I've also enclosed a prepared priority envelope for the
record to be mailed back to us.

Should you need anything else, please contact our office at 407-388-1900.

Sincerely,

BROWNSTONE, P.A


 Iji&corTckfM
Jessica Torres
Legal Assistant

Encl.




                       PRIDE, PASSION, AND THE PURSUIT OF WINNING THE ARGUMENT ON APPEAL



                                       Phone 407.388.1900 • Fax 407.622.1511

                  201 N. New York Avenue, Suite 2CO • P.O. Box 2047 • Winter Park, Florida 32790-2047

                                             www.brownstonelaw.com